UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 9, 2010 (Date of report) CARACO PHARMACEUTICAL LABORATORIES, LTD. (Exact name of registrant as specified in its charter) Michigan 1-31773 38-2505723 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1150 Elijah McCoy Drive, Detroit, Michigan 48202 (Address of principal executive offices) (313) 871-8400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 140.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing (a) and (b)On July 15, 2010, registrant announced that it received notice from NYSE Amex that following the resignation of Mr. Madhava Reddy as a director, registrant was not in compliance with the NYSE Amex rule requiring three independent directors on an audit committee, as set forth in the press release included as Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. d. Exhibits. Exhibit No. Description Press Release of Caraco Pharmaceutical Laboratories, Ltd. dated July 15, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARACO PHARMACEUTICAL LABORATORIES, LTD. (Registrant) Date:July 15, 2010 By: /s/ Mukul Rathi Mukul Rathi Interim Chief Financial Officer Exhibit Index Exhibit No. Description Press Release of Caraco Pharmaceutical Laboratories, Ltd. dated July 15, 2010. 2
